DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: 
Information Disclosure Statement (IDS) filed on 19 June 2020
Six Information Disclosure Statements (IDS) filed on 22 October 2021  
The references cited on the PTOL 1449 forms have been considered.

For the IDS dated 22 October 2021 (4 pages), the NPL reference No. 5 is missing a date in the citation.

Claim Objections
Claims 3, 4 and 5 are objected to because of the following informalities:
Claim 3 recites “The method claim 1” and should read --The method of claim 1--.  
Claim 3 recites “the antireflective layer” and should read --the broadband antireflective layer-- for proper antecedent basis.
Claim 4 recites “the antireflective layer” and should read --the broadband antireflective layer-- for proper antecedent basis.  Claim 5 includes the limitations of claim 4.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips et al. (U.S. Patent Application Publication 2014/0319524) as evidenced by Sliney (What is light? The visible spectrum and beyond).
Referring to Claim 13, Phillips teaches a structure comprising: a base substrate having a broadband antireflective layer that has a total specular reflection of less than 10% (par. 5, 7, 33, 42; claims 2, 15, 18 ) at a wavelength of about 400 to about 800 nm (par. 1 and 42; entire visible wavelength), wherein the broadband antireflective layer has a plurality of pillars that are not uniformly spaced apart from one another, wherein the broadband antireflective layer has a height of about 500 nm to about 1000 nm (par. 43; claims 1, 2, 14, 16), wherein the plurality of pillars that have a spacing of about 10 nm to 300 nm between a pair of pillars as measured from pillar base to pillar base (par. 4, 5, 43; claims 1, 2, 13 and 14), and at least one pillar has a diameter at the base of about 50 to 300 nm (par. 4, 5, 44; claims 1, 2, 13, 14, 17).
The applicant’s specification states (page 5, last paragraph):
In an embodiment, the antireflective layer has a total specular reflection of about 10% or less, about 8%, or less, about 5% or less, about 3% or less or about 1% or less, for the entire visible wavelength at an incident angle of about 0° to 180°.
Phillips states verbatim the same as the applicant (par. 42):
In an embodiment, the antireflective layer has a total specular reflection of about 10% or less, about 8%, or less, about 5% or less, about 3% or less, or about 1% or less, for the entire visible wavelength at an incident angle of about 0° to 180°.

Phillips also states (par. 60):
It should be noted that ratios, concentrations, amounts, and other numerical data may be expressed herein in a range format. It is to be understood that such a range format is used for convenience and brevity, and thus, should be interpreted in a flexible manner to include not only the numerical values explicitly recited as the limits of the range, but also to include all the individual numerical values or sub-ranges encompassed within that range as if each numerical value and sub-range is explicitly recited. To illustrate, a concentration range of "about 0.1% to about 5%" should be interpreted to include not only the explicitly recited concentration of about 0.1 wt % to about 5 wt %, but also include individual concentrations (e.g., 1%, 2%, 3%, and 4%) and the sub-ranges (e.g., 0.5%, 1.1%, 2.2%, 3.3%, and 4.4%) within the indicated range. In an embodiment, the term "about" can include traditional rounding according to significant figures of the numerical value. In addition, the phrase "about `x` to `y`" includes "about `x` to about `y’”.

Sliney states that (Fig. 4 and see also Fig. 6; page 225-226; “What are the limits of the visible spectrum?”):
There are no precise limits for the spectral range of visible radiation since they depend upon the amount of radiant power reaching the retina and the responsivity of the observer.  The lower limit is generally taken between 360 and 400 nm and the upper limit between 760 and 830 nm.
The claimed wavelength of “about 400 nm to about 800 nm” is anticipated by the entire visible range disclosed by Phillips (see also the bottom lines of Fig. 1.8, 2.4 and 2.5), in light of the knowledge generally available to one of ordinary skill in the art, as evidenced by Sliney.
Referring to Claim 14, Phillips further teaches wherein the base substrate is selected from the group consisting of: a silicon substrate, a gallium arsenide (GaAs) substrate, a gallium antimonide (GaSb) substrate, indium phosphide (InP), and gallium nitride (GaN) (par. 41).
Referring to Claim 15, Phillips further teaches wherein the broadband antireflective layer has a total specular reflection of less than 5% at wavelength of about 450 to about 800 nm (par. 42; entire visible wavelength).  Phillips shows in Fig. 1.8, along the bottom line the total specular reflection of less than 5% at wavelength of about 450 to 800 nm.  See also Fig. 2.4 and 2.5.
Referring to Claim 16, Phillips further teaches wherein the broadband antireflective layer has a total specular reflection of less than 3% at wavelength of about 500 to about 750 nm (par. 42; entire visible wavelength).  Phillips shows in Fig. 1.8, along the bottom line the total specular reflection of less than 3% at wavelength of about 500 to 750 nm.  See also Fig. 2.4 and 2.5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10, 11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (U.S. Patent Application Publication 2014/0319524) as evidenced by Sliney (What is light? The visible spectrum and beyond), in view of TechBriefs (Using Polyimide Tape to Mask Against Reactive-Ion Etching), already of record.
Referring to Claim 1, Phillips teaches a method of forming a broadband antireflective layer on a base substrate, comprising: the base substrate having a making material (colloidal monolayer of particles) disposed over a first area of the base substrate, etching the base substrate having the masking material; and forming the broadband antireflective layer on the second area of the base substrate. The base substrate having the broadband antireflective layer that has a total specular reflection of less than 10% (par. 5, 7, 33, 42; claims 2, 15, 18) at a wavelength of about 400 to about 800 nm (par. 1 and 42; entire visible wavelength), wherein the broadband antireflective layer has a plurality of pillars that are not uniformly spaced apart from one another, wherein the broadband antireflective layer has a height of about 500 nm to about 1000 nm (par. 43; claims 1, 2, 14, 16), wherein the plurality of pillars that have a spacing of about 10 nm to 300 nm between a pair of pillars as measured from pillar base to pillar base (par. 4, 5, 43; claims 1, 2, 13 and 14), and at least one pillar has a diameter at the base of about 50 to 300 nm (par. 4, 5, 44; claims 1, 2, 13, 14, 17).
Phillips teaches forming a colloidal monolayer of particles on a surface of the base substrate (par. 39), the exposed areas of the substrate are etched, and the areas masked by the particles are not etched. The etching process forms the antireflective layer (par. 52), a photograph of a commercial solar-grade multicrystalline silicon water coated with silica particles is shown in Fig. 1.2.  The top half of the image is the uncoated water and the bottom half is coated wafer.  In Fig. 1.2, the bottom half, the darker portion, is the first area with the material. The top, lighter colored, portion is the second area of the substrate that does not have the material) that has a total specular reflection of less than 10% at a wavelength of about 400 to about 800 nm.  Phillips also teaches wherein the etching to be done on the substrate to form the antireflective layer is reactive ion etching (par. 39), the substrate can be etched to form the antireflective layer on the substrate and the etching can include a reactive ion etching process).
Phillips does not explicitly state the layer of masking material disposed over the base substrate is a polyimide substrate.
TechBriefs teaches utilizing a polyimide substrate (polyimide tape) is on top of a base substrate prior to etching and effective for reactive-ion etching (page 1, par. 1), Polyimide tape has been found to be effective as a material for masking selected areas of a semi-conductor wafer that is about to be processed in a reactive-ion etching (RIE) apparatus.  The polyimide tape is cut to fit the areas that are to be protected against etching, then secured to the water by use of its own adhesive backing (page 2, par. 1).  ln experiments, polyimide tape proved effective in preventing RIE of masked areas.  Specimens of tape that were exposed to RIE and vacuum for as long as 3 hours exhibited no measurable change in thickness, no loss of adhesion, no changes in color, and no melting or other surface changes).
lt would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize a polyimide tape as taught by TechBriefs for RIE etching of the structure of Phillips because the polyimide tape is inexpensive, easily customized to fit the desired area, and provides good results (page 1, par. 1), the use of polyimide tape is an inexpensive option that provides additional flexibility for increasing the protection of some areas and for implementing last minute design changes without having to incur the high cost of making optical masks for photolithography (page 1, par. 2).
Referring to Claim 2, Phillips further teaches wherein the base substrate is selected from the group consisting of: a silicon substrate, a gallium arsenide (GaAs) substrate, a gallium antimonide (GaSb) substrate, indium phosphide (InP), and gallium nitride (GaN) (par. 41).
Referring to Claim 3, Phillips further teaches wherein the antireflective layer has a height of about 500 nm to about 1000 nm (par. 43; claims 1, 2, 14, 16).
Referring to Claims 4 and 5, Phillips further teaches wherein the broadband antireflective layer has a plurality of pillars that are not uniformly spaced apart from one another, wherein the plurality of pillars that have a spacing of about 10 nm to 300 nm between a pair of pillars as measured from pillar base to pillar base (par. 4, 5, 43; claims 1, 2, 13 and 14), and at least one pillar has a diameter at the base of about 50 to 300 nm (par. 4, 5, 44; claims 1, 2, 13, 14, 17).
Referring to claim 6, Phillips further teaches wherein the base substrate having the broadband antireflective layer that has a total specular reflection of less than 10% (par. 5, 7, 33, 42; claims 2, 15, 18) at a wavelength of about 400 to about 800 nm (par. 1 and 42; entire visible wavelength).
The applicant’s specification states (page 5, last paragraph):
In an embodiment, the antireflective layer has a total specular reflection of about 10% or less, about 8%, or less, about 5% or less, about 3% or less or about 1% or less, for the entire visible wavelength at an incident angle of about 0° to 180°.
Phillips states verbatim the same as the applicant (par. 42):
In an embodiment, the antireflective layer has a total specular reflection of about 10% or less, about 8%, or less, about 5% or less, about 3% or less, or about 1% or less, for the entire visible wavelength at an incident angle of about 0° to 180°.

Phillips also states (par. 60):
It should be noted that ratios, concentrations, amounts, and other numerical data may be expressed herein in a range format. It is to be understood that such a range format is used for convenience and brevity, and thus, should be interpreted in a flexible manner to include not only the numerical values explicitly recited as the limits of the range, but also to include all the individual numerical values or sub-ranges encompassed within that range as if each numerical value and sub-range is explicitly recited. To illustrate, a concentration range of "about 0.1% to about 5%" should be interpreted to include not only the explicitly recited concentration of about 0.1 wt % to about 5 wt %, but also include individual concentrations (e.g., 1%, 2%, 3%, and 4%) and the sub-ranges (e.g., 0.5%, 1.1%, 2.2%, 3.3%, and 4.4%) within the indicated range. In an embodiment, the term "about" can include traditional rounding according to significant figures of the numerical value. In addition, the phrase "about `x` to `y`" includes "about `x` to about `y’”.

Sliney states that (Fig. 4 and see also Fig. 6; page 225-226; “What are the limits of the visible spectrum?”):
There are no precise limits for the spectral range of visible radiation since they depend upon the amount of radiant power reaching the retina and the responsivity of the observer.  The lower limit is generally taken between 360 and 400 nm and the upper limit between 760 and 830 nm.
The claimed wavelength of “about 400 nm to about 800 nm” is anticipated by the entire visible range disclosed by Phillips (see also the bottom lines of Fig. 1.8, 2.4 and 2.5), in light of the knowledge generally available to one of ordinary skill in the art, as evidenced by Sliney.
Referring to Claim 7, Phillips further teaches wherein the broadband antireflective layer has a total specular reflection of less than 5% at wavelength of about 450 to about 800 nm (par. 42; entire visible wavelength).  Phillips shows in Fig. 1.8, along the bottom line the total specular reflection of less than 5% at wavelength of about 450 to 800 nm.  See also Fig. 2.4 and 2.5.
Referring to Claim 8, Phillips further teaches wherein the broadband antireflective layer has a total specular reflection of less than 3% at wavelength of about 500 to about 750 nm (par. 42; entire visible wavelength).  Phillips shows in Fig. 1.8, along the bottom line the total specular reflection of less than 3% at wavelength of about 500 to 750 nm.  See also Fig. 2.4 and 2.5.
Referring to Claim 10, Phillips further teaches wherein the base substrate is a crystalline silicon (par. 4, 5, 7, 42).
Referring to Claim 11, Phillips further teaches wherein the etching is chlorine reactive ion etching (par. 50, 53, 54).

Referring to Claim 17, Phillips teaches a structure comprising: a base substrate having a broadband antireflective layer that has a total specular reflection of less than 10% (par. 5, 7, 33, 42; claims 2, 15, 18) at a wavelength of about 400 to about 800 nm (par. 1 and 42; entire visible wavelength), wherein the broadband antireflective layer has a plurality of pillars that are not uniformly spaced apart from one another, wherein the broadband antireflective layer has a height of about 500 nm to about 1000 nm (par. 43; claims 1, 2, 14, 16), wherein the plurality of pillars that have a spacing of about 10 nm to 300 nm between a pair of pillars as measured from pillar base to pillar base (par. 4, 5, 43; claims 1, 2, 13 and 14), and at least one pillar has a diameter at the base of about 50 to 300 nm (par. 4, 5, 44; claims 1, 2, 13, 14, 17).
The applicant’s specification states (page 5, last paragraph):
In an embodiment, the antireflective layer has a total specular reflection of about 10% or less, about 8%, or less, about 5% or less, about 3% or less or about 1% or less, for the entire visible wavelength at an incident angle of about 0° to 180°.
Phillips states verbatim the same as the applicant (par. 42):
In an embodiment, the antireflective layer has a total specular reflection of about 10% or less, about 8%, or less, about 5% or less, about 3% or less, or about 1% or less, for the entire visible wavelength at an incident angle of about 0° to 180°.

Phillips also states (par. 60):
It should be noted that ratios, concentrations, amounts, and other numerical data may be expressed herein in a range format. It is to be understood that such a range format is used for convenience and brevity, and thus, should be interpreted in a flexible manner to include not only the numerical values explicitly recited as the limits of the range, but also to include all the individual numerical values or sub-ranges encompassed within that range as if each numerical value and sub-range is explicitly recited. To illustrate, a concentration range of "about 0.1% to about 5%" should be interpreted to include not only the explicitly recited concentration of about 0.1 wt % to about 5 wt %, but also include individual concentrations (e.g., 1%, 2%, 3%, and 4%) and the sub-ranges (e.g., 0.5%, 1.1%, 2.2%, 3.3%, and 4.4%) within the indicated range. In an embodiment, the term "about" can include traditional rounding according to significant figures of the numerical value. In addition, the phrase "about `x` to `y`" includes "about `x` to about `y’”.

Sliney states that (Fig. 4 and see also Fig. 6; page 225-226; “What are the limits of the visible spectrum?”):
There are no precise limits for the spectral range of visible radiation since they depend upon the amount of radiant power reaching the retina and the responsivity of the observer.  The lower limit is generally taken between 360 and 400 nm and the upper limit between 760 and 830 nm.
The claimed wavelength of “about 400 nm to about 800 nm” is anticipated by the entire visible range disclosed by Phillips (see also the bottom lines of Fig. 1.8, 2.4 and 2.5), in light of the knowledge generally available to one of ordinary skill in the art, as evidenced by Sliney.
Phillips teaches forming a colloidal monolayer of particles on a surface of the substrate (par. 39), the exposed areas of the substrate are etched, and the areas masked by the particles are not etched. The etching process forms the antireflective layer (par. 52), a photograph of a commercial solar-grade multicrystalline silicon water coated with silica particles is shown in Fig. 1.2.  The top half of the image is the uncoated water and the bottom half is coated wafer.  In Fig. 1.2, the bottom half, the darker portion, is the first area with the material. The top, lighter colored, portion is the second area of the substrate that does not have the material) that has a total specular reflection of less than 10% at a wavelength of about 400 to about 800 nm.  Phillips also teaches wherein the etching to be done on the substrate to form the antireflective layer is reactive ion etching (par. 39), the substrate can be etched to form the antireflective layer on the substrate and the etching can include a reactive ion etching process).
Phillips does not explicitly state the layer of masking material disposed over the base substrate is a polyimide substrate.
TechBriefs teaches utilizing a polyimide substrate (polyimide tape) is on top of a base substrate prior to etching and effective for reactive-ion etching (page 1, par. 1), Polyimide tape has been found to be effective as a material for masking selected areas of a semi-conductor wafer that is about to be processed in a reactive-ion etching (RIE) apparatus.  The polyimide tape is cut to fit the areas that are to be protected against etching, then secured to the water by use of its own adhesive backing (page 2, par. 1).  ln experiments, polyimide tape proved effective in preventing RIE of masked areas.  Specimens of tape that were exposed to RIE and vacuum for as long as 3 hours exhibited no measurable change in thickness, no loss of adhesion, no changes in color, and no melting or other surface changes).
lt would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize a polyimide tape as taught by TechBriefs for RIE etching of the structure of Phillips because the polyimide tape is inexpensive, easily customized to fit the desired area, and provides good results (page 1, par. 1), the use of polyimide tape is an inexpensive option that provides additional flexibility for increasing the protection of some areas and for implementing last minute design changes without having to incur the high cost of making optical masks for photolithography (page 1, par. 2).
Referring to Claim 18, Phillips further teaches wherein the base substrate is selected from the group consisting of: a silicon substrate, a gallium arsenide (GaAs) substrate, a gallium antimonide (GaSb) substrate, indium phosphide (InP), and gallium nitride (GaN) (par. 41).
Referring to Claim 19, Phillips further teaches wherein the broadband antireflective layer has a total specular reflection of less than 5% at wavelength of about 450 to about 800 nm (par. 42; entire visible wavelength).  Phillips shows in Fig. 1.8, along the bottom line the total specular reflection of less than 5% at wavelength of about 450 to 800 nm.  See also Fig. 2.4 and 2.5.
Referring to Claim 20, Phillips further teaches wherein the broadband antireflective layer has a total specular reflection of less than 3% at wavelength of about 500 to about 750 nm (par. 42; entire visible wavelength).  Phillips shows in Fig. 1.8, along the bottom line the total specular reflection of less than 3% at wavelength of about 500 to 750 nm.  See also Fig. 2.4 and 2.5.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (U.S. Patent Application Publication 2014/0319524) as evidenced by Sliney (What is light? The visible spectrum and beyond), in view of TechBriefs (Using Polyimide Tape to Mask Against Reactive-Ion Etching) in further view of Ogawa et al. (U.S. Patent Application Publication 2011/01111173).
Referring to Claim 9, Phillips as evidenced by Sliney, in view of TechBriefs teach the limitations of claim 1.  Phillips does not explicitly teach wherein etching includes the formation of a plurality of polyimide particles that form a polyimide mask in the second area of the of the base substrate.  Phillips utilizes silica particles.
Ogawa teaches etching including the formation of a plurality of particles (par. 153) that form a mask in the area to be etched of the of the base substrate (Fig. 1E).  The particles utilized as an etching mask, can be colloidal particles of silica for example (par. 162-163) or polyimide particles (par. 159).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize polyimide particles as a well-known alternative to silica particles as taught by Ogawa for the etch mask particles of Phillips in view of Sliney, and TechBriefs based on its well-known suitability in the art for etching materials to form the random patterns.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896